DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Amendments and Remarks filed on the 2nd day of February, 2021. Currently claims 1-20 are pending. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15th day of December, 2020, on the 14th day of January, 2021, and the 4th of April, 2021, were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2005/109263 to Siri et al. (hereinafter Siri) in view of U.S. Patent Application No. 20180300576 to Dalyac et al. (hereinafter Dalyac) in view of U.S. Patent Application Publication No. 20180260793 to Li et al. (hereinafter Li) in view of Chinese Patent No. CN 106205175 B to LG Electronics Inc. (hereinafter LG).
Referring to Claim 1, 9 and 17 (substantially similar in scope and language), Siri discloses computer-implemented method comprising: 
receiving, by the one or more processors, vehicle damage data comprising at least a first, panoramic image in which a whole of a particular component of a damaged vehicle is visible and a second, close-up image of damage to the particular component of the damaged vehicle is visible, but the whole of the particular component is not visible;
Specifically, Siri discloses the system receiving, by the one or more processors, first and second images of a damaged vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (second detail image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
determining, by the one or more processors, that an automated, image-based, component identification process has indicated that the particular vehicle component is identified in the first, panoramic image in which the whole of the particular component is visible; 
Specifically, Siri discloses determining, by the one or more processors, that an automated, image-based, component identification process has indicated that a first vehicle component is associated with the first, component image (see at least Siri: Page 4 Line 10-20, Page 5 Line 10-27, Page 6 Line 1-5, Page 8 Line 19-30, Page 12 Line 14-24, Page 13 Line 27-30, Page 14 Line 15-30, and Page 16 Line 1-9). 
Siri does not explicitly state that the system initially determines that the detailed image, the damage image submitted by the user, does not automatically include a component meaning that the it is not automatically ascertainable from the detailed image that the detailed image is related to a specific component of a vehicle. Examiner notes that Siri does discloses a system and method for using a comparison of a plurality of images, such as one of a damaged vehicle in question and stored images of vehicles that are either not damaged, or damaged. 
Examiner notes that the system and method in Siri determines, based on an automated analysis of the images, that the damage vehicle image includes or is related to a specific size, 
Examiner notes that the Siri reference receives images that are inputted into the system that include just damaged vehicles, the images are processed to identify whether or not specific vehicle components are present in the images by comparing the received images to stored images which includes when a specific vehicle component is not present in the picture. This allows the system to eliminate any non-relevant “stored vehicle images” that are not pertinent to the specific damage submitted by the user. 
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
determining, by the one or more processors, that the automated, image-based, component identification process has indicated that no vehicle components are identified in the second, close the second, close-up image of the damage to the particular component; 
Examiner notes that this limitation is addressed further below. Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
in response to determining that the automated, image-based, component identification process has indicated that no vehicle components are identified in the second, image, close-up image of the damage to the particular component, initiating an image matching process based on the first, panoramic image and the second, close-up image, then determining, by the one or more processors, that the image-matching process has indicated that the second, close-up image in which the automated, image-based component identification process has indicated that no vehicle components are identified corresponds to a portion of the particular vehicle component that the automated, image-based component identification process has indicated identified in the first, panoramic image; 
Siri discloses extracting feature data from both stored images (first component images) and vehicle damage images (second detail images) in order to determine similarities between the second and first images by comparing the images and identifying the deformed region of the damaged vehicle in the second image, computing size, area and eventually volume that is the deformation depth and its distribution on the deformed surface, and the location in space of the deformation regarding parts constituting the vehicle (see at least Siri: Page 7 Lin 14-30, Page 8 Line 1-18, Page 9 Line 5-13, Page 14 Line 2-30, and Page 15 Line 20-30).
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (second detail image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30). Siri discloses the system calling up stored images of sample vehicles that represent images that have been processed and analyzed by the system to include both component information and damage information in order to facilitate in the estimation of services needed to a specific vehicle owners detail image (see at least Siri: Page 8 Line 1-25, Page 13 Line 14-30, Page 14 Line 2-30, and Page 15 Line 20-30).
Siri further discloses the system matching a second image based on the submitted first image to determine a damaged area and a damage type of a portion of the vehicle (see at least 
With respect to Applicant’s specific language to “in response to determining that the automated, image-based, component identification process failed to identify any vehicle component as being associated with the second, detail image, determining, by the one or more processors, that an image-matching process has indicated that the second, detail image corresponds to a portion of the first vehicle component that the automated, image-based component identification process has indicated is associated with the first, component image”, Examiner notes that the Siri reference does just that and one of ordinary skill in the art would view the method and system step claimed as being disclosed in the Siri reference in that the system receives images that are not automatically ascertainable, the system compares the stored images in order to identify a vehicle component or a plurality of vehicle components in the “second”. Examiner notes that applicant relies on the negative limitation suggestion that the system initially determines that the second damage image received “does not”, “failed”, or currently has not been classified to be labeled as having a first component. Siri receives images that have only the damage, initially determining that the image has not been analyzed, analyzes the image to identify components using a comparison analysis between stored images (images of specific vehicle components and damages related to those components) and presents a maintenance plan related to the results of the comparison. Siri does not explicitly state that system determines that no vehicle component is identified with the second detail image, or that the image is ripe for analysis considering there is currently nothing indicating a component. 

Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
determining, by the one or more processors, a damaged area and a damage type based on performing an automated analysis of the damage to the particular component that is visible in the second, close-up image; and 
associating the damaged area and the damage type that is determined based on performing the automated analysis of the damage to the particular component that is visible in the second, close-up image, with the particular vehicle component that is identified in the first panoramic image;
Specifically, Siri discloses the determining, by the one or more processors, a damaged area and a damage type based on performing an automated analysis of the second, detail image (see at least Siri: Page 5 Line 21-29, Page 6 Line 1-6, Page 7 Line 14-24, Page 8 Line 1-18, Page 14 Line 2-24 and Page 15 Line 20-25). Siri further discusses “calling up” images that correspond to the submitted damaged vehicle image (first image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30).
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
generating, by the one or more processors, a maintenance plan for repairing the particular vehicle component of the damaged vehicle based on the damaged area and the damage type vehicle component of the damaged vehicle.
generating, by the one or more processors, a maintenance plan for repairing the first vehicle component of the damaged vehicle based on the damaged area and the damage type vehicle component of the damaged vehicle (see at least Siri: Page 4 Line 10-20, Page 8-10 and Page 17 Line 20-30). Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). 
Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (second detail image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30). Siri discloses the system calling up stored images of sample vehicles that represent images that have been processed and analyzed by the system to include both component information and damage information in order to facilitate in the estimation of services needed to a specific vehicle owners detail image (see at least Siri: Page 8 Line 1-25, Page 13 Line 14-30, Page 14 Line 2-30, and Page 15 Line 20-30).
Siri discloses the system automatically analyzing the images to identify the location of the damage on the vehicle and detect deformed regions (see at least Siri: Page 4 Line 10-20, Page 5 Line 10-27, Page 6 Line 1-5, Page 8 Line 19-30, Page 12 Line 14-24, Page 13 Line 27-30, Page 14 Line 15-30, and Page 16 Line 1-9). 
Siri discloses generating a plurality of maintenance plans for the damaged vehicle based off the identified needs to address each damaged area of the vehicle and its type (see at least Siri: Page 4 Line 10-20, Page 8-10 and Page 17 Line 20-30).
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image
initiating, by the one or more processors, the maintenance plan for repairing the particular vehicle component of the damaged vehicle
Specifically, Siri discloses the system choosing (initiating) the specific maintenance plan devised by the image analysis and stored information (see at least Siri: Page 4 Line 15-21, Page 9 Line 8-13, Page 10 Line 5-11 and Page 18 Line 22-29).
Examiner notes that Claim 1 contains the language “the method being executed by one or more processors” and Claims 9 and 17 contain language directed to structure such as “one or more processors” and “a computer readable storage device coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations”.
Siri, while disclosing a computer-implemented method for generating a maintenance plan by matching a first image based on the submitted second image to determine a damaged area and a damage type of a portion of the vehicle by comparing the images, does not state:
Examiner notes that while Siri discusses that the system is operable on a user computer accessing the internet (see at least Siri: Page 10 Line 11-20), the disclosure does not explicitly disclose the details related to the computer structure such as processors and computer readable mediums executing processes. 
determining, by the one or more processors, that the automated, image-based, component identification process has indicated that no vehicle components are identified in the second, close the second, close-up image of the damage to the particular component; 
in response to determining that the automated, image-based, component identification process has indicated that no vehicle components are identified in the second, image, close-up image of the damage to the particular component, initiating an image matching process based on the first, panoramic image and the second, close-up image, then determining, by the one or more processors, that the image-matching process has indicated that the second, close-up image in which the automated, image-based component identification process has indicated that no vehicle components are identified corresponds to a portion of the particular vehicle component that the automated, image-based component identification process has indicated identified in the first, panoramic image
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
However, Examiner notes that the Siri reference receives images that are inputted into the system that include just damaged vehicles, the images are processed to identify whether or not specific vehicle components are present in the images by comparing the received images to stored images which includes when a specific vehicle component is not present in the picture. This allows the system to eliminate any non-relevant “stored vehicle images” that are not pertinent to the specific damage submitted by the user. 
Siri receives images that have only the damage, initially determining that the image has not been analyzed, analyzes the image to identify components using a comparison analysis between stored images (images of specific vehicle components and damages related to those components) and presents a maintenance plan related to the results of the comparison. Siri does not explicitly state that system determining, by one or more processers, that the component identification model has failed to identify any vehicle component that is associated with the second image of damage to the vehicle, or that the image is ripe for analysis considering there is 
Dalyac, which talks about a machine learning model for classifying received images, teaches it is known for the system to receive images related to vehicles that are unlabeled or partially labelled, and for the system, in response to determining that the received image do not have an automatically identifiable component, applies convolutional neural network machine learning algorithms to images in order to process, identify specific classification for images of damaged vehicles (see at least Dalyac: ¶ 8, 13-16, 43-44, 48, 87-99, 105, 108-114, 131, and 165-186). 
Dalyac further discloses the processor evaluating images related to vehicles and specifically images related to vehicle damages (see at least Dalyac: ¶ 13-20, 41-44, 106-121, and 132-186). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the system, in response to determining that the received image do not have an automatically identifiable component, applies convolutional neural network machine learning algorithms to images in order to process, identify specific classification for images of damaged vehicles (as disclosed by Dalyac) into the system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by Siri). One of ordinary skill in the art would have been motivated to incorporate the feature of the system, in response to determining that the received image do not have an automatically identifiable component, applies convolutional neural network machine learning algorithms to images in order to process, identify specific classification for images of damaged vehicles because it would provide an improved method and system for image analysis for auto 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the system, in response to determining that the received image do not have an automatically identifiable component, applies convolutional neural network machine learning algorithms to images in order to process, identify specific classification for images of damaged vehicles (as disclosed by Dalyac) into the system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by Siri), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of the system, in response to determining that the received image do not have an automatically identifiable component, applies convolutional neural network machine learning algorithms to images in order to process, identify specific classification for images of damaged vehicles into the system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans). See also MPEP § 2143(I)(A).
Li
determining, by the one or more processors, that the automated, image-based, component identification process has indicated that no vehicle components are identified in the second, close the second, close-up image of the damage to the particular component
in response to determining that the automated, image-based, component identification process has indicated that no vehicle components are identified in the second, image, close-up image of the damage to the particular component, initiating an image matching process based on the first, panoramic image and the second, close-up image, then determining, by the one or more processors, that the image-matching process has indicated that the second, close-up image in which the automated, image-based component identification process has indicated that no vehicle components are identified corresponds to a portion of the particular vehicle component that the automated, image-based component identification process has indicated identified in the first, panoramic image
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
However, Li discloses a method for automatically estimating the repair cost for a vehicle where the system receives a plurality of images. These images are images of a specific vehicle and the plurality of areas on the vehicle that have been damaged. Examiner notes that the Li reference teaches that in response to receiving images, the system using convolution features of the images to identify the various components of the vehicle that are damaged. Li goes into detail that the system takes these received images that are initially just images of the vehicle, the images are matched to stored information to both damaged vehicles that are the same make and 
Li goes into detail that the plurality of images are analyzed using convolutional features to identify the specific damage of the vehicle whether it is initially identifiable from the image or if the system has to match the received image to stored or received images of similar damage to vehicles. 
Li goes even further stating that the system can receive an image of damage, the damage is representative to a specific region of the vehicle, the system is unable to determine from the image of damage the specific aspects of the vehicle have been damage whether it be internal or external, but the system infers damage of the second component of the vehicle based on matching the damage to a specific region that is identified in the first image of the damage (see at least Li: Abstract, ¶ 94, 153, 163, and 226). Examiner notes that this teaches the limitation regarding “in response to determining that the component identification model has failed to identify any vehicle component that is associated with the second image
Li discusses using localize points within regions of each image to identify damage using small rectangular regions and comparing the differences between the localized points within an image of the damaged vehicle and a second vehicle image (see at least Li: ¶ 139, 142, 152, 154, 234-235, 271-272 and 287). Li further teaches it is known for the system to determining a similarity score for each pixel of the image (see at least Li: ¶ 118, 126-127, 289 and 295).
Li, which talks about automatic assessment of damage and repair costs in vehicles, teaches it is known to apply computer processors, computer readable mediums and instructions to implement the method and system of analyzing images related to vehicle damages (see at least Li: Fig. 2 ¶ 74-75 and 85-86).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using localize points within regions of each image to identify damage using small rectangular regions and comparing the differences between the localized points within an image of the damaged vehicle and a second vehicle image (as disclosed by Li) into the system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by combination of Siri and Dalyac). One of ordinary skill in the art would have been motivated to incorporate the feature of using localize points within regions of each image to identify damage using small rectangular regions and comparing the differences between the localized points within an image of the damaged vehicle and a second vehicle image to calculate an estimated repair cost for the vehicle (see Li ¶ 5).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using localize points within regions of each image to identify damage using small rectangular regions and comparing the differences between the localized points within an image of the damaged vehicle and a second vehicle image (as disclosed by Li) into the system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by combination of Siri and Dalyac), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In See also MPEP § 2143(I)(A).
The combination of Siri, Dalyac, and Li fails to teach:
Examiner notes that Siri does not explicitly state that the first and second image analyzed are a panoramic image and then a close-up image of the vehicle (further addressed below).
However, LG, which talks about displaying and processing vehicle images, teaches it is known to take panoramic images of a vehicle and smaller close-up images of a specific region of the vehicle, analyze a specific image from a panoramic or close-up distance (panoramic or a specific area/region) (see at least LG: Pages 4-5, and 7-10: all pages discussing the analysis of panoramic and close-up images of the vehicle when using the image processing system to monitor information about the vehicle; see also LG: Pages 20, 25, 31, and 35). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying and processing vehicle images using panoramic images of a vehicle and smaller close-up images of a specific region of the vehicle, analyze a specific image from a panoramic or close-up distance (as disclosed by LG) into the system and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying and processing vehicle images using panoramic images of a vehicle and smaller close-up images of a specific region of the vehicle, analyze a specific image from a panoramic or close-up distance (as disclosed by LG) into the system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by the combination of Siri, Dalyac, and Li), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying and processing vehicle images using panoramic images of a vehicle and smaller close-up images of a specific region of the vehicle, analyze a specific image from a panoramic or close-up distance into the system and method for analyzing image data of damaged See also MPEP § 2143(I)(A).

Referring to Claim 2, 10 and 18 (substantially similar in scope and language), the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 1, non-transitory medium of claim 9 and the system of claims 17 including wherein the maintenance plan comprises an estimated maintenance cost corresponding to the damaged area and the damage type.
Siri discloses extracting feature data from both stored images (first component images) and vehicle damage images (second detail images) in order to determine similarities between the second and first images by comparing the images and identifying the deformed region of the damaged vehicle in the second image, computing size, area and eventually volume that is the deformation depth and its distribution on the deformed surface, and the location in space of the deformation regarding parts constituting the vehicle (see at least Siri: Page 7 Lin 14-30, Page 8 Line 1-18, Page 9 Line 5-13, Page 14 Line 2-30, and Page 15 Line 20-30).
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (second detail image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30). 
Siri discloses the system calling up stored images of sample vehicles that represent images that have been processed and analyzed by the system to include both component information and damage information in order to facilitate in the estimation of services needed to 

Referring to Claim 3, 11 and 19 (substantially similar in scope and language), the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 1, non-transitory medium of claim 9 and the system of claims 17, wherein performing the image-matching process comprises applying an affine transformation to minimize a location error of a matching point corresponding to the first panoramic image and the second, close-up image.
Siri discloses extracting feature data from both stored images (first component images) and vehicle damage images (second detail images) in order to determine similarities between the second and first images by comparing the images and identifying the deformed region of the damaged vehicle in the second image, computing size, area and eventually volume that is the deformation depth and its distribution on the deformed surface, and the location in space of the deformation regarding parts constituting the vehicle (see at least Siri: Page 7 Lin 14-30, Page 8 Line 1-18, Page 9 Line 5-13, Page 14 Line 2-30, and Page 15 Line 20-30).
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (second detail image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30). 
Siri discloses the system calling up stored images of sample vehicles that represent images that have been processed and analyzed by the system to include both component information and damage information in order to facilitate in the estimation of services needed to 
Siri further discloses the system matching a second image based on the submitted first image to determine a damaged area and a damage type of a portion of the vehicle (see at least Siri: Page 5 Line 21-29, Page 6 Line 1-6, Page 7 Line 14-24, Page 8 Line 1-18, Page 14 Line 2-24 and Page 15 Line 20-25). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (first image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30). 
Dalyac further discusses that the system incorporates machine learning that take advantage of the received images and deep learning to minimize error and scrubs or eliminates data that is determined to be noisy/missing/inconsistently or partially labelled (see at least Dalyac: ¶ 43-44, 49, 175-176, and 180).
Li discusses the system incorporating least-square error when image processing as well as the neural network accounting for modeling errors and using transformation algorithms to minimize algebraic error when comparing data points (see at least Li: 240, 309-310, and 319-236).
Li discusses using localize points within regions of each image to identify damage using small rectangular regions and comparing the differences between the localized points within an image of the damaged vehicle and a second vehicle image (see at least Li: ¶ 139, 142, 152, 154, 234-235, 271-272 and 287). Li further teaches it is known for the system to determining a similarity score for each pixel of the image (see at least Li: ¶ 118, 126-127, 289 and 295).
Li teaches it is known to apply affine transformation to the image data when analyzing vehicle damage (see at least Li: ¶ 126, 243-244 and 309-310).
LG, which talks about displaying and processing vehicle images, teaches it is known to take panoramic images of a vehicle and smaller close-up images of a specific region of the vehicle, analyze a specific image from a panoramic or close-up distance (panoramic or a specific area/region) (see at least LG: Pages 4-5, and 7-10: all pages discussing the analysis of panoramic and close-up images of the vehicle when using the image processing system to monitor information about the vehicle; see also LG: Pages 20, 25, 31, and 35). 

Referring to Claim 4, 12 and 20 (substantially similar in scope and language the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 1, non-transitory medium of claim 9 and the system of claims 17 including wherein performing the image-matching process comprises extracting a convolutional feature data of the second, close-up image by applying a convolutional neural network.
Siri discloses extracting feature data from both stored images (first component images) and vehicle damage images (second detail images) in order to determine similarities between the second and first images by comparing the images and identifying the deformed region of the damaged vehicle in the second image, computing size, area and eventually volume that is the deformation depth and its distribution on the deformed surface, and the location in space of the deformation regarding parts constituting the vehicle (see at least Siri: Page 7 Lin 14-30, Page 8 Line 1-18, Page 9 Line 5-13, Page 14 Line 2-30, and Page 15 Line 20-30).
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged 
Siri discloses the system calling up stored images of sample vehicles that represent images that have been processed and analyzed by the system to include both component information and damage information in order to facilitate in the estimation of services needed to a specific vehicle owners detail image (see at least Siri: Page 8 Line 1-25, Page 13 Line 14-30, Page 14 Line 2-30, and Page 15 Line 20-30).
Dalyac teaches it is known for the system to receive images related to vehicles that are unlabeled or partially labelled, and for the system, in response to determining that the received image do not have an automatically identifiable component, applies convolutional neural network machine learning algorithms to images in order to process, identify specific classification for images of damaged vehicles (see at least Dalyac: ¶ 8, 13-16, 43-44, 48, 87-99, 105, 108-114, 131, and 165-186). 
Dalyac specifically discusses the use of convolutional neural networks when analyzing images to identify damage related to vehicles where the system extracts convolutional feature data from each image, determining that particular regions found in the “unlabeled” received image compare or match or are similar to stored images with similar regions (see at least Dalyac: Abstract, ¶ 5-9, 13-14, 16, 44-77, 100, 108-114, and 132-186). 
Dalyac further discloses the processor evaluating images related to vehicles and specifically images related to vehicle damages (see at least Dalyac: ¶ 13-20, 41-44, 106-121, and 132-186). 
Li further teaches it is known to analyzing vehicle damage information using convolution feature data and applying convolutional neural networks (see at least Li: ¶ 65, 103, 154, 174, 

Referring to Claim 5 and 13 (substantially similar in scope and language), the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 4, and the non-transitory medium of claim 12 including wherein performing the image-matching process comprises determining a similar region in the second, detail image corresponding to the convolutional feature data to determine a similarity score.
Siri discloses extracting feature data from both stored images (first component images) and vehicle damage images (second detail images) in order to determine similarities between the second and first images by comparing the images and identifying the deformed region of the damaged vehicle in the second image, computing size, area and eventually volume that is the deformation depth and its distribution on the deformed surface, and the location in space of the deformation regarding parts constituting the vehicle (see at least Siri: Page 7 Lin 14-30, Page 8 Line 1-18, Page 9 Line 5-13, Page 14 Line 2-30, and Page 15 Line 20-30).
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged vehicle image (second detail image) (see at least Siri: Page 4 Line 24-26, Page 5 Line 17-21 and Page 12 Line 24-30). 

Dalyac further discusses that the system incorporates machine learning that take advantage of the received images and deep learning to minimize error and scrubs or eliminates data that is determined to be noisy/missing/inconsistently or partially labelled (see at least Dalyac: ¶ 43-44, 49, 175-176, and 180).
Li teaches it is known to analyzing vehicle damage information using convolution feature data and applying convolutional neural networks (see at least Li: ¶ 65, 103, 154, 174, 178, 180-190, 193, 233, 236, 247-248, 253, and 320). 
Li further teaches it is known for the system to determining a similarity score for each pixel of the image (see at least Li: ¶ 118, 126-127, 289 and 295).

Referring to Claim 6 and 14 (substantially similar in scope and language), the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 5 and the non-transitory medium of claim 13 including wherein performing the image-matching process comprises expanding an image region range of the similar region at least in one direction.
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged 
Siri discloses that the system analyzes various image regions that are made of a specific points that are compared to the points found in the stored data to indicate damage information (see at least Siri: Page 6 Line 6-27, Page 8 Line 1-19, Page 13 Line 24-26, Page 15 Line 13-25, Page 16 Line 1-10). Siri discloses that the user is able to expand the image region in which the image points are analyzed (see at least Siri: Page 6 Line 6-27).
Specifically, Li teaches it is known to analyzing vehicle damage information using convolution feature data and applying convolutional neural networks (see at least Li: ¶ 65, 103, 154, 174, 178, 180-190, 193, 233, 236, 247-248, 253, and 320).

Referring to Claim 7 and 15 (substantially similar in scope and language), the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 4, and the non-transitory medium of claim 12 including wherein performing the image-matching process comprises extracting a local feature point set of the second close-up image by using a scale-invariant feature transform.
Specifically, Siri discloses the system receiving vehicle damage data in the form a first image of a damage vehicle (see at least Siri: Page 5 Line 15-16, Page 22 Line 3-5). Siri further discusses “calling up” images (first component image) that correspond to the submitted damaged 
Li teaches it is known to analyzing vehicle damage information using convolution feature data and applying convolutional neural networks (see at least Li: ¶ 65, 103, 154, 174, 178, 180-190, 193, 233, 236, 247-248, 253, and 320). Li discusses using localize points within each image to identify damage using small rectangular regions and comparing the differences between the localized points within an image of the damaged vehicle and a second vehicle image (see at least Li: ¶ 139, 142, 152, 154, 234-235, 271-272 and 287).
Li further teaches it is known to apply scale-invariant feature transformation when analyzing vehicle damage images (see at least Li: ¶ 117 and 128).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2005/109263 to Siri et al. (hereinafter Siri) in view of U.S. Patent Application No. 20180300576 to Dalyac et al. (hereinafter Dalyac) in view of U.S. Patent Application Publication No. 20180260793 to Li et al. (hereinafter Li) in view of Chinese Patent No. CN 106205175 B to LG Electronics Inc. (hereinafter LG) in view of U.S. Patent No. 6826301to Glickman.
Referring to Claim 8 and 16 (substantially similar in scope and language), the combination of Siri, Dalyac, Li, and LG teaches the computer-implemented method of claim 4, and the non-transitory medium of claim 12; The combination fails to state wherein the first, panoramic image is processed by a mobile device prior to transmission to minimize transmission bandwidth requirements. 
Examiner notes that both Siri and Li discusses that the vehicle damage repair systems are implemented using a computer in Siri and specifically mobile devices and mobile applications in Li. LG, which talks about displaying and processing vehicle images, teaches it is known to take panoramic images of a vehicle and smaller close-up images of a specific region of the vehicle, analyze a specific image from a panoramic or close-up distance (panoramic or a specific area/region) (see at least LG: Pages 4-5, and 7-10: all pages discussing the analysis of panoramic and close-up images of the vehicle when using the image processing system to monitor information about the vehicle; see also LG: Pages 20, 25, 31, and 35). 
The combination teaches it is known to transfer image data over a network for processing to determine damage of a vehicle as well as processing the information regarding the damage at the mobile device. Yet the combination does not explicitly state the image data transmitted is processed prior to transmission to minimize transmission bandwidth requirements.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of truncating or compressing image data prior to transmission in order to minimize computing requirements and bandwidth usage (as disclosed by Glickman) to the known system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by the combination of Siri, Dalyac, Li, and LG) to minimize the amount of computing resource while maintaining image quality. One of ordinary skill in the art would have been motivated to apply the known technique of truncating or compressing image data prior to transmission in order to minimize computing requirements and bandwidth usage because it would minimize the amount of computing resource while maintaining image quality (see Glickman: Col. 2 Line 49-60). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of truncating or compressing image data prior to transmission in order to minimize computing requirements and bandwidth usage (as disclosed by Glickman) to the known system and method for analyzing image data of damaged vehicles compared to stored information to determine maintenance plans (as disclosed by the combination of Siri, Dalyac, Li, and LG) to minimize the amount of computing resource while maintaining image quality, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and See also MPEP § 2143(I)(D).
Response to Arguments
103 Rejections
Applicant’s arguments with respect to claims 1-20 being rejected under 35 U.S.C. 103 have been considered but are moot because the arguments are directed to submitted amendments that have been addressed above in the applied rejection. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/Examiner, Art Unit 3689